Citation Nr: 1427014	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  07-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals, left shoulder disability with scar.  

2.  Entitlement to an initial rating in excess of 60 percent for residual scarring of left upper lobe of lung, status post radiation therapy.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a cognitive disorder, claimed as memory loss, to include as secondary to service-connected anxiety disorder (subsyndromal posttraumatic stress disorder (PTSD)), infectious mononucleosis, and as a result of exposure to herbicides.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the Atlanta, Georgia RO.  

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In an April 2007 rating decision, the RO increased the initial rating of residual, left shoulder condition, with scar, to 20 percent effective the date of the Veteran's claim for service connection in February 23, 2005.  Similarly, in an October 2009 rating decision, the RO increased the initial disability rating for residual scarring of left upper lobe of lung, status post radiation therapy, to 60 percent, effective the date of the Veteran's claim for service connection in February 23, 2005.  With respect to a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's claims were not granted in full and the matters remain before the Board for review.

In May 2013, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for additional development.  A November 2013 rating decision granted service connection for anxiety disorder (subsyndromal PTSD).  This action represents a total grant of the benefit sought on appeal with respect to this issue and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Additional evidence has been associated with the record following the most recent Supplemental Statement of the Case.  However, the Veteran signed and submitted an expedited processing form, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2013).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans' Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record shows that the Veteran submitted an application for entitlement to a TDIU as related to his nonservice-connected osteopenia and vertebral fracture.  Neither the record nor has the Veteran expressed that he is unable to obtain or maintain substantially gainful employment as related to the service-connected disabilities on appeal.  The issue of entitlement to a TDIU has been raised by the Veteran, but has not been adjudicated by the AOJ.  The issue of entitlement to a TDIU is REFERRED to the AOJ for appropriate action.  In addition, the Veteran submitted evidence regarding the contention that osteopenia and vertebral fracture are related to his service-connected non-Hodgkin's lymphoma, left scapula/shoulder.  These issues have not been adjudicated by the AOJ and are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a cognitive disorder, claimed as memory loss, to include as secondary to service-connected anxiety disorder (subsyndromal PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Even considering functional loss and impairment, the residuals, left shoulder disability with scar, has not manifested in ankylosis between favorable and unfavorable nor has it limited the Veteran's limitation of motion to 25 degrees from his side.

2.  The Veteran's scar is superficial, well-healed, does not manifest in pain or tenderness, and does not cover an area of at least 6 square inches or greater.  

3.  The Veteran's residual scarring of left upper lobe of lung, status post radiation therapy, has not manifested in Forced Vital Capacity (FVC) less than 50-percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or; outpatient oxygen therapy.  

4.  The most probative evidence reflects that the Veteran's hearing loss and tinnitus are not causally or etiologically related to an in-service event, injury, or disease and did not onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the residuals, left shoulder disability with scar, are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

2.  The criteria for an initial rating in excess of 60 percent for residual scarring of left upper lobe of lung, status post radiation therapy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833.  

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2005 satisfied the duty to notify provisions with respect to the criteria for service connection.  The Veteran was sent a letter in May 2013 with respect to the assignment of disability ratings and effective dates.  The letter was sent after the initial adjudication of the issues on appeal; however, the issues were readjudicated and any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The May 2013 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claims for higher initial ratings for residuals, left shoulder disability with scar and residual scarring of left upper lobe of lung, status post radiation therapy, the Veteran is appealing the initial rating assignments.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  The Veteran was also provided a notification letter in May 2013 with respect to the assignment of disability ratings and effective dates.  See Prickett v. Nicholson, supra.  The notification requirements have been met.  

In the May 2013 remand, the Board requested that the RO consider other diagnostic codes pertaining to the Veteran's service-connected residual scarring of left upper lobe of lung, status post radiation therapy.  The February 2014 Supplemental Statement of the Case continued to rate the Veteran's disability as 60 percent disabling.  While the other diagnostic codes were not specifically mentioned, it appears that the RO continued the rating under the current Diagnostic Code, indicating a decision to retain the same diagnostic code.  The remand was substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The duty to assist the Veteran has been completed.  The claims file contains the Veteran's service treatment records, service personnel records, private medical treatment records, VA treatment records, and VA examination reports.  While the Veteran's case was in remand status, the Veteran submitted a business card from the Piedmont Group.  He did not submit a release form.  In a signed March 2014 statement, the Veteran stated that he had no other information or evidence to submit.  

The Veteran was provided adequate VA examinations with respect to his service-connected left shoulder disability.  The Veteran was provided a VA examination in September 2013 in accordance with the Board's remand.  The examination report includes the relevant findings with respect to the left shoulder disability and is adequate for rating purposes.  The examiner could not provide opinions regarding the additional limitation of motion/functional impairment during periods of flare-up or overuse, but the examiner explained the reasons as to the non-opinion and the Board finds that adequate.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  In addition, the Veteran reported to the VA examiner that when he had flare-ups, he did not experience limitation of function.  The examination substantially complied with the Board's May 2013 remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In terms of the VA examination with respect to the residual scarring of left upper lobe of lung, status post radiation therapy, the examiner provided the relevant findings and pulmonary function testing (PFT) results.  The May 2013 remand requested that the examination include FVC, FEV-1, FEV-1/FVC, and maximum exercise capacity.  The maximum exercise capacity was not completed.  The Board nonetheless finds that there is substantial compliance with the remand.  This is because the special provisions for application of diagnostic codes 6660, 6603, 6604, 6825-6833, and 6840-6845, state: "Pulmonary function tests (PFTs) are required to evaluate these conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria."  38 C.F.R. § 4.96.  As there are no maximum exercise capacity tests of record, the criteria specifically direct that the claim to be rated according to the PFT results.  Further, the examiner stated that the FEV-1 predicted was the test that most accurately reflected the Veteran's level of disability.  The Board finds that corrective action is not required as maximum exercise capacity tests are not of record and are not required to be performed by VA regulations and the findings related to FEV-1 have been found by the VA examiner to most accurately reflect the Veteran's level of disability.  There is substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In addition, the special provisions for the aforementioned diagnostic codes indicate that post-bronchodilator studies are required when PFT's are done except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why (emphasis added).  38 C.F.R. § 4.96.  In this case, the VA examiner explained that post-bronchodilator results were unavailable but were not necessary because the Veteran had not shown a response to bronchodilators in the past.  The bronchodilator use was for his nonservice-connected COPD and not his service-connected restrictive lung disease.  The Board finds that the examination is adequate and the remand directive was substantially completed.  See Dyment, id.    

Finally, the Board finds that the October 2013 VA audiological examination is adequate.  The examiner reviewed the claims file and provided an opinion with supporting rationale.  The Board acknowledges that the examiner referred to the threshold shift in 1968 and explained that the subsequent rebound to normal levels demonstrated that there was no noise injury.  The in-service injury requirement; however, has been met.  Nonetheless, the Board finds the opinion adequate.  The examiner cited the rebound in threshold levels as a rationale for the negative opinion in addition to the absence of complaints of hearing loss and tinnitus and the post-service occupational and recreational exposure to noise.  Further, the examiner opined that the tinnitus was "less likely than not a symptom associated with the Veteran's hearing loss."  In reviewing the rationale, it appears that the examiner intended to provide a negative opinion by relating the Veteran's tinnitus as a symptom of his bilateral hearing loss.  The examiner explained that the tinnitus was a symptom of hearing loss or other medical/psychological conditions.  The examiner explained that there was normal hearing on discharge and he did not seek treatment for tinnitus during service and reported other noise exposure after service.  The Board finds that the opinions are adequate and the Board's May 2013 remand directive was substantially completed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141(1999).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by a representative of Georgia Department of Veterans Services.  The representative and the VLJ explained the issues on appeal and asked pertinent questions regarding the nature of his service-connected disabilities and the elements required for service connection.  With respect to any evidence that may have been overlooked, additional evidence was discussed during the hearing and submitted by the Veteran.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability Ratings - in general

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate rating for distinct periods of time is required (known as "staged ratings").  Fenderson, 12 Vet. App. at 126.

Residuals, left shoulder disability with scar
The Veteran's left shoulder disability with scar is rated as 20 percent disabling under Diagnostic Code 5201.  Diagnostic Code 5201 provides a 20 percent rating for limitation of motion midway between the side and shoulder level for the minor shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Regarding Diagnostic Code 5201, the Federal Circuit recently issued a decision, in which they found that, "The plain language of section 4.71a confirms that a Veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2013).  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran was provided a VA examination in July 2005.  He reported that he had decreased range of motion and diminished strength in his left shoulder.  He did not really experience pain, but instead noted it more as numbness.  He also noted stiffness and weakness.  He reported muscle cramps.  He did not really have flare-ups of the left shoulder.  The left shoulder did not interfere with his ability to perform basic activities of daily living.  Upper extremity strength was 5/5.  Range of motion of the left shoulder was forward elevation of 0 to 122 degrees with pain at 122 degrees, backward elevation 0 to 38 degrees with pain at 38 degrees, abduction from 0 to 134 degrees, with pain at 134 degrees, adduction from 0 to 30 degrees, external rotation from 0 to 70 degrees and internal rotation from 0 to 90 degrees.  Additional limitation with repetitive use of the left shoulder was increased pain.  There was no decreased range of motion, no lack of endurance, no fatigue, no weakness, and no incoordination.  There was loss of muscle mass in left shoulder.  The scar measured 10.3 cm.  There were some areas of hyperpigmentation and hypopigmentation.  The scar was nontender to palpation.  It was superficial.  There was evidence of left shoulder atrophy and muscle loss.  The diagnosis was listed as residuals of left shoulder with limited motion and pain.  

In a July 2005 statement, the Veteran explained that radiation reduced the strength in his left arm and shoulder.  

An August 2006 VA treatment record shows that the Veteran reported loss of function of his left shoulder and was unable to abduct the shoulder.  He stated that his activities of daily living were affected because of the left shoulder dysfunction.  Left shoulder range of motion was limited in abduction (70 degrees) and flexion (110 degrees).  

A May 2009 C&P exam consult noted that the Veteran had marked limitation of motion of the left shoulder with atrophy of muscles.  

The Veteran was provided a VA examination in September 2010.  The Veteran reported cramps in his left shoulder with additional loss of motion.  He had pain or discomfort over the chest area on exertion.  The Veteran reported loss of strength in his left arm.  The Veteran described residuals secondary to his malignancy treatment, such as loss of 80 to 90 percent of motion in his arm.  His muscle tone was greatly decreased.  He reported loss of strength and endurance.  The Veteran had limited range of motion and loss of muscle tone.  He reported weakness, stiffness, lack of endurance, pain, and dry skin.  He indicated that he did not experience swelling, redness, giving way, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He did not experience any flare-up.  He reported that he was unable to lift anything over 25 pounds.  He could not mow the lawn and was limited in walking long distances.  He tired extremely fast and when he pushed himself, his breathing becomes labored.  He could not lift his left arm over his head.  There was muscle wasting of the left shoulder and hand.  Examination of the left shoulder showed weakness, but there were no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation.  There was no ankylosis.  Range of motion findings showed flexion to 160 degrees, abduction to 100 degrees, external rotation to 60 degrees, and internal rotation to 70 degrees.  Repetitive testing did not result in additional degree of limitation.  The Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner indicated that the residuals of the disability included pain, limitation of motion at the shoulder, could not do any overhead activities, and had cramps all the time in the left shoulder.  The Veteran's daily activity was very much limited due to his left shoulder and other comorbid conditions.  

The Veteran was provided a VA examination in September 2013.  The claims file was reviewed.  He reported trouble with mobility in his shoulder and he was not able to lift his shoulder high enough to scratch his ear.  His arm was weaker on the left.  There was no pain in the shoulder unless he used it too much.  The Veteran reported flares with overuse.  The pain lasted for two to three days and was relieved with Advil.  No limitation in function, but pain with activity.  On examination, left shoulder flexion was 80 degrees with no objective evidence of painful motion at 80 degrees and abduction was 60 degrees with no evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The left shoulder post-test range of motion shows that flexion ended at 85 degrees and abduction ended at 65 degrees.  The Veteran had additional limitation in range of motion of the shoulder and arm following repetitive-use testing and functional loss/impairment.  There was less movement than normal, excess fatigability, and pain on movement.  There was guarding of the left shoulder but no localized tenderness or pain on palpation.  Muscle strength testing was 4/5 for shoulder abduction and 4/5 for flexion.  There was ankylosis of the glenohumeral articulation-indicated as abduction to 60 degrees.  There was a positive external rotation/infraspinatus strength test.  Weakness indicated a positive test; may be associated with tendinopathy or tear.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was a positive crank apprehension and relocation test.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  The shoulder condition did not impact his or her ability to work.  In an addendum, the examiner stated that the left shoulder sits lower than the right when in neutral position.  There was loss of muscle and soft tissue over left posterior scapula and shoulder with bony structures palpable just below skin on posterior shoulder surface.  The left deltoid small and posterior body of muscle was absent.  When asked regarding the impairment of the humerus, the examiner noted that it is a bone in the upper arm and it articulates with the clavicle and scapula to form the shoulder girdle or joint.  The examiner stated that the shoulder range of motion measurements and provocative testing results included in the examination best addressed the issue as it offered the best picture of the Veteran's mobility and function in the left shoulder.  Humeral function could not quantified separately as the bone is part of the shoulder girdle and all portions were required for function.  A plain film of the shoulder has no mention of a specific humeral deformity although the glenohumeral joint (i.e., shoulder joint) has moderate degenerative changes.  With respect to loss of muscle tone, the examiner stated that the examination was notable for loss of muscle mass and limited mobility of the left shoulder.  Muscle tone, which refers to the resting contraction level of a muscle, cannot be estimated in the Veteran as he had mechanical issues that limited his mobility.  The muscles in the left upper extremity exhibited no increase or decrease in tone from the biceps down; however, it could not be estimated as to his "tone" in the shoulder as he had marked immobility and muscle bulk loss that prevented such.  An addendum reflected 0 to 30 degrees of external rotation in the shoulder (normal is 90 degrees) and 40 degrees of internal rotation (normal is 90 degrees).  There was no additional limitation with repetitive motion.  There was objective evidence of pain on the left at 30 degrees of internal rotation or more and 30 degrees of external rotation or more.  Weakness was noted on the left with external rotation.  He was unable to perform lift off scapularis on the left due to his limited range of motion-he could not bring his left arm behind his back and could not perform empty can testing as the Veteran could not get his arm flexed high enough for testing.  He grimaced with most movements of left arm but this frequently seemed to be grimace related to effort.  He reported no significant pain during the testing.  The examiner was unable to opine as to whether any pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  This was not feasible as it was not scientifically quantifiable based on current medical literature/knowledge.  The examiner was unable to measure additional limitation due to pain, weakness, fatigability, or incoordination as there was no flare present at the time of the exam.

During the hearing, the Veteran testified that he had a loss of strength in his shoulder and could not really lift it above shoulder level as shown during the hearing and noted by the undersigned's observation of the Veteran.  The Veteran stated that it locked up on him and there was a muscular component.  

The evidence reflects that the Veteran's flexion, at its worst, is 80 degrees and abduction, at its worst, is 60 degrees.  A higher rating is warranted when the arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.  This is not shown by the findings of record and a rating in excess of 20 percent is not warranted.  

The Board considered whether the Veteran is entitled to a higher rating on the basis of functional loss or impairment due to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran complained of flare-ups, stiffness, constant muscle cramps, pain, weakness, lack of endurance, and fatigability with respect to his shoulder.  On examination in September 2010, repetitive testing did not result in additional degree of limitation.  The Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On examination in September 2013, the examiner indicated that the Veteran demonstrated pain, weakness, and fatigability.  However, there was no objective pain with motion.  Furthermore, upon repetitive testing, the Veteran was still able to flex to 85 degrees and abduct to 65 degrees despite his having less movement than normal, excess fatigability, and pain on movement.  The Veteran reported experiencing flare-ups during the most recent VA examination, but stated that there was no limitation in function, just pain.  In light of the above, the Board finds that the findings do not warrant a higher rating on the basis of functional impairment/loss.

The Board has considered other Diagnostic Codes to determine whether the Veteran might be entitled to a rating in excess of 20 percent.  

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is rated as follows: favorable ankylosis, with abduction to 60 degrees and can reach mouth and head, is rated as 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, is rated as 30 percent for the minor shoulder; and, unfavorable ankylosis with abduction limited to 25 degrees from side, is rated as 40 percent for the minor shoulder.  A note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2013).  The VA examination report shows that the Veteran has ankylosis.  However, the examiner noted that the Veteran's shoulder demonstrated abduction to 60 degrees, as would warrant a 20 percent rating under Diagnostic Code 5200.  As such, a rating in excess of 20 percent is not warranted under this code.  Id.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the minor shoulder.  Malunion of the humerus with marked deformity is rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 70 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2013).  The evidence does not reflect fibrous union, nonunion, or loss of head of humerus.  A rating in excess of 20 percent is not warranted under this code.  

Diagnostic Code 5203 also provides ratings for other impairment of the clavicle or scapula.  However, the maximum rating under such code is 20 percent, which the Veteran already receives.  As such, application of this code would not result in a higher rating.  

The Board considered the evidence detailing the Veteran's loss of muscle and whether the Veteran would be entitled to a higher rating due to the diagnostic codes pertaining to muscle group injuries.  38 C.F.R. § 4.73.  However, the Board finds that the disability is more appropriately rated under the diagnostic codes pertaining to the limitation of motion of the shoulder, which is the Veteran's main complaint along with lack of strength, lack of endurance, and pain, which has been considered when rating the Veteran's disability.  The VA examiner explained that the shoulder range of motion measurements and provocative testing included in the examination best addressed the issue as it offered the best picture of the Veteran's mobility and function in the left shoulder.  As such, the Board finds that application of the diagnostic codes pertaining to muscle injuries is not appropriate.  
The Board has considered whether staged ratings are appropriate in this case.  See Fenderson, id.  However, at no time during the relevant appeal period has the service-connected left shoulder disability more nearly met or nearly approximated the criteria for a higher disability rating, than the rating already assigned.  Staged ratings are not for application in the instant case.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective medical findings.  The Veteran reported that he lost 80 to 90 percent of his range of motion and could not abduct.  However, the objective findings demonstrate otherwise.  The Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran.  These are more probative than the Veteran's bare assertions related to his range of motion.  

With respect to the Veteran's scar, the Board acknowledges that the rating criteria with respect to rating skin disabilities were revised, effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  38 C.F.R. § 4.118.  In this case, under either the old or new criteria, the Veteran's scar does not warrant a separate compensable rating.  The Veteran's scar has not been shown to be painful, unstable, or in excess of 6 square inches.  It has not been shown to manifest in limitation of function of affected part.  Id.  As a result, the Veteran is not entitled to a separate compensable rating for the scar of his left shoulder.  
In light of the above, an initial rating in excess of 20 percent is not warranted at any time during the period on appeal.  See Fenderson, supra.  As a preponderance of the evidence is against the claim, the benefit-of the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b).

Residual scarring of left upper lobe of lung, status post radiation therapy  

The Veteran contends that his residual scarring of left upper lobe of lung, status post radiation therapy warrants a disability rating in excess of 60 percent.  

The Veteran was provided a VA examination in July 2005.  The Veteran reported that he had radiation damage (scarring) to the left upper lobe of his lung.  He had no shortness of breath or other respiratory symptoms.  On examination of the chest, respiratory movements were even and breath sounds were clear to auscultation.  The examiner indicated that the Veteran had residuals of left upper lobe scarring without respiratory symptoms.  

A February 2008 report revealed the following findings:  FVC was 76 predicted; FEV-1 was 76 percent predicted, and FEV1/FVC was 84 percent predicted.  DLCO was 53 percent predicted.  

An October 2010 spirometry report revealed the following: FVC was 55 percent predicted pre-bronchodilator and 54 percent post-bronchodilator, FEV-1 was 62 percent pre-bronchodilator and 59 percent post-bronchodilator, FEV1/FVC was 114 percent predicted pre-bronchodilator and 109 percent post-bronchodilator.  

A May 2012 private spirometry report included the following:  FVC was 57 percent predicted pre-bronchodilator, 57 percent post-bronchodilator; FEV1 was 58 percent predicted pre-bronchodilator, and 60 percent post-bronchodilator; and FEV1/FVC was 101 percent predicted pre-bronchodilator and 104 percent predicted post-bronchodilator.  The interpretation was listed as moderately severe restriction.  

A July 2012 letter from Piedmont Group indicated that the Veteran had moderate to severe pulmonary fibrosis.  
The Veteran was provided a VA examination in September 2010.  The Veteran reported shortness of breath.  The PFT results were: FVC was 55 percent of predicted value before bronchodilator and 54 percent predicted after bronchodilator, FEV-1 was 62 percent predicted before bronchodilator and 59 percent predicted after bronchodilator.  FEV1/FVC was not tested.  The Veteran's effort was poor and there was no effect of bronchodilators.  FEV-1 more accurately reflected the severity of the condition.  There was no discrepancy between the PFT findings and the clinical examination.  DLCO was not done as the PFT results were sufficient to evaluate the pulmonary status of the claimant.  The findings were consistent with the Veteran's history of left upper lobe partial destruction from radiation of the left scapula.  The examiner explained that the Veteran's disability resulted in limited functional capacity of the lung, resulting in shortness of breath with short distances walking and he was unable to perform small jobs around the home as he had limited motion in the left shoulder.  

The Veteran was provided a VA examination in September 2013.  The claims file was reviewed.  The diagnoses were listed as chronic obstructive pulmonary disease (COPD), diagnosed in 2010, and restrictive lung disease specified as s/p radiation therapy left upper lobe lung for non-Hodgkin's lymphoma.  The Veteran's respiratory condition required the use of inhalational bronchodilator therapy daily and inhalational anti-inflammatory medication daily.  He used Advair for his COPD.  With respect to any scar, it was indicated that the scar was not painful or unstable and the total area was not greater than 39 square centimeters (6 sq. inches).  The September 2013 chest x-ray indicated new right upper lobe scarring and thickening, radiation changes in the periphery of the left upper lobe as well as within the left scapula and proximal humerus, mild cardiomegaly, and COPD.  There was volume loss in the left hemithorax with mild leftward mediastinal shift.  The FEV-1 predicted was the test result that most accurately reflected the Veteran's level of disability and no exercise capacity testing had been performed.  His condition did not impact his ability to work.  The examiner stated that the Veteran reported no hospitalization for a pulmonary infection since his last VA examination and had no requirement for oxygen at this time.  There was no demonstrable decrease in his functional status related to his lung function since his last rating.  He cared for his own ADLs unassisted.  The pulmonary function testing reflected the following pre-bronchodilator results:  FVC was 65 percent predicted, FEV-1 was 70 percent predicted, FEV-FVC was 78 percent predicted, and DLCO was 43 percent predicted.  The Veteran had a low DLCO but the examiner believed this was possibly related to his not taking a big breath with this part of the testing.  Protocol for C&P exams did not include post-bronchodilator results even if the initial results are abnormal.  No post-bronchodilator results were available but Veteran had not shown a response to bronchodilators in the past.  The bronchodilator use was for his COPD and not restrictive lung disease.  It was not possible to determine what portion of his lung disease was caused by COPD and not the restrictive lung disease caused by his radiation for lymphoma.  It was not possible to determine what portion of his lung disease was caused by his COPD versus his prior radiation history, nor which disorder contributed more to his lung function decline.  

In an addendum to the September 2013 VA examination report, the VA examiner stated that the Veteran's echo was negative for cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  He had no episodes of acute respiratory failure and did not require outpatient oxygen therapy. 

First, the Veteran's disability is rated as 60 percent disabling under Diagnostic Code 6830.  The findings do not reflect FVC less than 50-percent predicted, DLCO less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale or pulmonary hypertension, or; that the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97.  A rating in excess of 60 percent is not warranted.  

The Board considered whether application of other diagnostic codes would be appropriate.  

Diagnostic Codes 6600 to 6604 pertain to the trachea and bronchi.  The Veteran has COPD, but it is not service connected.  While the Board will attribute all of the Veteran's respiratory symptoms to his service-connected disability, see Mittleider v. West, 11 Vet. App. 181 (1998), it is not appropriate to rate the Veteran's disability under Diagnostic Code 6604 pertaining to COPD.  

With respect to Diagnostic Code 6845, pertaining to chronic pleural effusion or fibrosis, to warrant a higher rating, the FVC must be less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or that the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97.  These findings are not shown.  A rating in excess of 60 percent is not warranted.  

The Board considered whether staged ratings are appropriate in this case.  See Fenderson, id.  At no time during the appeal period has the service-connected disability more nearly met or nearly approximated the criteria for a rating in excess of 60 percent.  Therefore, staged ratings are not warranted.

The Board considered the Veteran's statements that he is entitled to a rating in excess of 60 percent.  The medical findings, determined through the use of medical testing, are imperative to rate the Veteran's disability under the pertinent rating criteria and the Veteran does not have the skill or expertise to state whether he has fulfilled the criteria for a higher rating.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He has not asserted that he uses outpatient oxygen therapy.  A rating in excess of 60 percent is not warranted.  

In light of the above, an initial rating in excess of 60 percent is not warranted at any time during the period on appeal.  See Fenderson, supra.  As a preponderance of the evidence is against the claim, the benefit-of the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the record does not establish that the rating criteria are inadequate.  With respect to the Veteran's left shoulder and scar, his functional loss and impairment, consisting of limited range of motion, loss of strength, loss of endurance, fatigability, pain, and flare-ups, have been considered and the Veteran's disability has not been shown to meet the criteria for a higher rating.  The Board notes that the Veteran has loss of muscle, cramps, and atrophy of the muscle.  However, even if the rating criteria were inadequate, the evidence does not reflect the governing norms.  He does not contend that the disability impacts his occupation beyond that which is contemplated by the currently assigned rating.  Further, there are no frequent periods of hospitalization.  38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Referral for extra-schedular consideration is not warranted.  With respect to the respiratory disability, the rating criteria for a higher rating are not met.  Neither the record nor the Veteran has identified any exceptional or unusual symptoms related to the disability, which are not contemplated by the rating criteria.  He complains of shortness of breath and fatigue, which are common symptoms of respiratory disabilities and contemplated by the rating criteria.  Referral for extra-schedular consideration is not warranted.

Service Connection for Hearing Loss and Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that his current hearing loss and tinnitus disabilities are related to in-service noise exposure.  He stated that he was exposed to noise from combat when he served in Vietnam from March 1967 to April 1968.  He testified that he served as a military policeman during his service in Vietnam and fired his weapon on a daily basis.  When in Vietnam, he stated that he was surprised one morning by a battery of Howitzers firing right next to his encampment and was unable to hear for about two to three days after the event.  He stated that he had to fly as a gunner for about three or fourth months on a helicopter.  After Vietnam, he reported constant ringing in his ears.    

Concerning evidence of a current disability, the audiogram performed with the October 2013 VA examination reflects a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The VA examination report also shows a diagnosis of tinnitus.  

Next, the issue becomes whether the Veteran had an in-service injury or disease.  

Reports of medical examination in August 1955 and April 1959 show that the Veteran's hearing was 15/15 according to whispered voice testing.  An August 1961 report of medical examination for the purposes of re-enlistment shows that the Veteran's ears were clinically evaluated as normal and the hearing was within normal limits.   

An August 1968 audiogram performed following the Veteran's service in Vietnam reflected findings of 15 decibels (dB) at 1000 Hertz, 25 dB at 2000 Hertz, and 25 dB at 4000 Hertz for the left ear and 25 dB at 2000 Hertz for the right ear.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, following the August 1968 audiogram, the Veteran's hearing was tested several times and was within normal limits.  The reports of medical examination dated in July 1970, March 1972, and April 1974 show that the ears were clinically evaluated as normal and the audiometric findings were within normal limits.  A March 1975 report of medical examination for the purposes of retirement shows that the Veteran's ears were clinically evaluated as normal.  The audiogram does not reflect any findings in excess of 10 dB.  A March 1975 report of medical history shows that the Veteran checked the box "no" as to whether he had or ever had hearing loss.  The report of medical history shows notations regarding infectious mononucleosis and hurting his left hand/arm, but there was no mention of tinnitus or hearing loss.  He was noted to be in good health.  Even so, due to the Veteran's competent and credible statements regarding his exposure to noise, the Board finds that the requirement of an in-service injury has been met.  

Following service, a March 2005 note indicated that the Veteran reported a medical history of hearing deficit.  It was noted that he had mid to high frequency drop off on hearing report done in 2003.  

The Veteran was provided a VA audiological examination in July 2005; however, the Board has found the opinions to be inadequate.  The examiner stated that all examinations revealed normal hearing; however, the examiner did not consider the 25 decibel readings on testing in 1968 (during the Veteran's period of service.  With respect to tinnitus, the Veteran reported that his tinnitus began more than twenty years ago.  The examiner related tinnitus to noise exposure, but did not clarify as to what noise exposure.  Here, the Veteran reported noise exposure during service, but also reported occupational and recreational noise exposure after separation from active service.  

An August 2006 CBOC attending comprehensive assessment noted the Veteran's past medical history to include large cell lymphoma, hypothyroidism, reflux esophagitis, and osteoarthritis.  Upon review of systems, hearing loss was not indicated.  

A February 2013 audiology note shows that the Veteran reported that he was not able to hear at high frequencies.  He reported military noise from rifles, pistols, and artillery.  He reported occupational noise from police department as a firearms instructor for 19 years during which he wore hearing protection.  He reported recreational noise from hunting, during which he wore hearing protection.  He reported being in the military for 22 years and 8 months.  He also reported being in combat in Vietnam for 13 months.  The Veteran was diagnosed with sensorineural hearing loss.  

The Veteran was provided a VA audiological examination in October 2013.  The claims file was reviewed.  The examiner responded "no" as to whether the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The enlistment and separation examinations in 1955 and 1959 used whispered speech tests, which was not a valid test of hearing.  The examiner indicated that the hearing test in 1968 reflected a decrease in hearing at 2000 Hertz in both ears to 25 dB.  However, annual hearing tests in 1970, 1972, and 1974 revealed normal hearing.  The examination report conducted for the purposes of retirement in March 1975 revealed normal hearing with no threshold shifts noted in either ear.  The examiner cited the 2005 Institute of Medicine's (IOM) study on military and noise exposure in which it was concluded that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  This was supported by the Veteran's normal hearing tests throughout his military career.  It was noted that the 25 DB change in hearing on the 1968 test recovered on later testing, which was consistent with no noise injury.  The IOM found insufficient evidence that delayed onset of hearing loss after many years after the exposure was related to the noise exposure based on known physiology of the auditory system.  The Veteran also had occupational noise exposure for 19 years as a range master with the Clayton County police department.  He reported that he utilized hearing protection during this time.  He reported a long history of recreational noise exposure (hunting) during which the examiner noted that he did not utilize hearing protection.  These both involved high noise levels.  With respect to the hearing loss impact on his ordinary conditions of daily life including ability to work, the Veteran stated that he found it difficult to hear on the telephone and when people were talking.  In terms of the claimed tinnitus, the Veteran reported that he first noticed the tinnitus several years after he returned from Vietnam.  The examiner opined that it was less likely than not that the tinnitus was a symptom associated with the Veteran's hearing loss.  Again, it appears that the examiner erroneously stated as such and intended to state that it was less likely than not related to service because it was a symptom of the Veteran's hearing loss.  In the rationale, the examiner explained that the Veteran's tinnitus was a symptom of hearing loss or other medical/psychological conditions.  The Veteran presently had a hearing loss in both ears.  However, his hearing was within normal limits on his discharge from the military, which was consistent with no noise injury.  There was no diagnosed hearing loss in the service and there was no evidence in his service treatment records that he sought treatment for tinnitus or hearing loss.  In addition, the Veteran reported other occupational and recreational noise exposure after his military career.  

In this case, the Board finds that the most probative evidence does not warrant a finding of a relationship between the Veteran's bilateral hearing loss and tinnitus and active service.  The Board recognizes that the Veteran was exposed to acoustic trauma during his period of active service and the requirement for an in-service injury has been met.  The October 2013 VA examiner, while acknowledging the threshold shift in 1968, explained that the threshold levels returned to normal.  The examiner cited to the separation report of medical examination wherein the Veteran's hearing levels were normal and no hearing loss was reported.  While the examiner stated that the evidence did not support an in-service noise injury, the examiner' s negative opinion was based on the threshold levels returning to normal after the 1968 audiogram, the IOM study, and the Veteran's post-service exposure to occupation and recreation noise.  With respect to the tinnitus, the examiner explained that the Veteran did not seek treatment for tinnitus during service and did not report any on the multiple examination reports.  The Board assigns the most probative value to the VA examiner's opinion.  The examiner cited to the records reviewed and provided a supporting rationale for the opinions reached.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With respect to the reports of continuity of symptomatology, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability is diagnosed as sensorineural hearing loss and recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Nevertheless, while the Veteran is competent to state that he had difficulty hearing since active service, the Board finds that the Veteran is not credible with respect to his reports related to onset or continuity of symptoms since active service.  The Board does not find it reasonable that the Veteran would be experiencing such symptoms since Vietnam (approximately 1968), be in the service until 1975, and not mention any symptoms of hearing loss or tinnitus.  There are private medical treatment records dated from 1989 to the 1990s wherein it was noted that the Veteran hunted and used firearms and the Veteran did not make any mention of experiencing hearing loss or tinnitus.  The Board finds that the Veteran's assertions of continuity of symptomatology are inconsistent with the other evidence in the claims file.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.").  In light of the above, the Board finds that the Veteran's assertions that he had hearing problems and tinnitus since service are not credible, and service connection based on continuity of symptomatology is not warranted.

The Veteran has reported that his bilateral hearing loss and tinnitus are related to active service.  Even if he were competent to provide such opinions, these are outweighed by the VA examiner's opinions.  The examiner has the requisite medical expertise, reviewed the entire claims file, and provided negative opinions by citing to the normal findings in service, as well as citing to a medical study, and the Veteran's post-service exposure to noise.  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for hearing loss and service connection for tinnitus because the most persuasive and credible evidence of record is against a finding of continuity of symptoms since service and against finding that there is a nexus between hearing loss and tinnitus and active service.  A preponderance of the evidence is against the Veteran's claims.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply.  Service connection for hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of bilateral hearing loss to a compensable degree within one year of separation from service.  Service connection on a presumptive basis is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for residuals, left shoulder disability with scar is denied.  

Entitlement to an initial rating in excess of 60 percent for residual scarring of left upper lobe of lung, status post radiation therapy is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

In May 2013, the Board remanded, in part, the issues of entitlement to service connection for memory loss, to include as secondary to PTSD, and to include as due to exposure to herbicides and entitlement to service connection for an acquired psychiatric disability for additional development.  In a November 2013 rating decision, the RO granted service connection for anxiety disorder (subsyndromal PTSD).  In a January 2014 VA examination, the Veteran was diagnosed with mild neurocognitive disorder.  The examiner explained that she was unable to state with certainty whether the Veteran's memory loss was related to anxiety disorder NOS (subsyndromal PTSD) or not without resorting to mere speculation.  The examiner suggested that a medical provider evaluate the Veteran to rule out a medical cause to his memory loss.  

Based on the current record, the Board must remand the Veteran's claim for service connection for a neurocognitive disorder, claimed as memory loss.  See Stegall, supra.  The January 2014 VA examiner could not provide an opinion without mere speculation; however, the examiner did not explain why an opinion could not be provided.  Further, the examiner recommended that a medical provider evaluate the Veteran with respect to his memory loss.  A new VA examination must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with respect to his claim for service connection for a cognitive disorder, claimed as memory loss.  The claims file must be made available to the VA examiner and the examination report must reflect that the claims file was reviewed.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cognitive disorder was caused by or related to active service, to include the Veteran's in-service infectious mononucleosis and exposure to herbicides.  

If a negative opinion is provided, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cognitive disorder was caused or aggravated by the service-connected anxiety disorder (subsyndromal PTSD).  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion reached.

2.  After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and afford the Veteran the opportunity to respond.  Thereafter, return the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


